DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 10 and 17 are objected to because of the following informalities: 
Claims 10 and 17 recite “…the another other device…” in line 5, which appears a typographical error and likely intended to recite “…the another device…”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4987536 (Humblet) in view of US 2021/0083992 (Didear et al.) further in view of US Patent No. 9600701(Chien et al.).

Regarding Claim 1, Humblet teaches a computer-implemented method, comprising: generating, by the device, logical routing information based on the identified plurality of accessible devices, the logical routing information comprising at least identifiers of the identified plurality of accessible devices ([C.2:L.39-65] computing shortest paths from a starting node to all destination nodes, the computing apparatus adapted so that each node forms a routing tree having nodes with identities, branches with lengths, The routing tree is the estimated shortest path to all of the nodes and each, node communicates its routing tree to each adjacent node wherein upon receipt of a routing tree by a reference node from an adjacent node, the reference node stores the routing tree and produces a large tree having roots and branches by placing the reference node as the root of the large tree. The final routing tree includes the shortest path, from the reference node to all connected nodes; and
transmitting, by the device, data to a destination device in the cluster based on a shortest routing path identified in the logical routing information ([C.6:L.66-68], transmitting messages from first node to the destination node over the shortest path for the destination node defined by routing tree).
Humblet does not explicitly teach, however, Didear teaches identifying, by a device in a cluster of devices, a plurality of accessible devices in the cluster via corresponding respective quick response (QR) codes ([¶ 0009], The network device can include an identifying code or codes, such as an optical code. An optical code may include a visible marking that may be detected and correlated to the networking device; examples of optical codes include, but are not limited to QR codes. [¶ 0011] The identifying code may be uniquely associated with the particular network device. [¶ 0031], capturing a video image of a plurality of network devices, wherein each of the network devices comprises a unique identifier code; receiving, the unique identifying code specific to each of the network devices from the network devices of the plurality of network devices; determining, from the unique identifying code specific to each of the network devices. [¶ 0032], For example, a method of displaying a network device with augmented reality using a mobile device may include: capturing a video image of a plurality of network devices using a mobile telecommunications device, wherein the video image includes a digital QR code specific to each of the network devices in the plurality of network device; determining, from the digital QR codes, information about the connectivity of one or more ports of each of the network devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Humblet with Didear’s teaching of identifying devices via QR code that uniquely associated with particular network device because it would have enabled the system to easily identify a device and related information of the device via a QR code associated with the device.
Humblet teaches transmitting data based on shortest path for the destination node based on routing tree (as aforementioned), however, Humblet in view of Didear do not explicitly teach, but Chien teaches transmitting, by the device, data encoded in a plurality of QR codes ([C.1:L.51 - C.2:L.18], a sending computing device can send information to a receiving computing device based on optical machine-readable representations of the information. For example, the information can be a document that the sending computing device encodes as a sequence of Quick Response (QR) codes. The sequence of QR codes can be displayed, to the receiving computing device. When the receiving computing device's camera captures a video frame, an acknowledgement is sent to the sending computing device. Based on the acknowledgements, the sending computing device can determine which QR codes were successfully received by the receiving computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chien with Humblet and Didear, in order to transmit data encoded in a plurality of QR codes, because it would have enabled the system to transport data between devices in a certain environment where no wire or wireless communication link available between devices [See, Chien, C.1:L.22-26].

Regarding Claim 2, Humblet and Didear do not explicitly teach, however, Chien teaches the computer-implemented method of claim 1, wherein the identifying the plurality of accessible devices in the cluster further comprises: broadcasting, by the device, by displaying a broadcasting QR code with its routing information encoded within; receiving, by the device, an acknowledgement encoded within a QR code from another device in the cluster, the acknowledgement confirming a successful receipt of the broadcasting QR code; and identifying, by the device, the another device in the cluster as an accessible device ([Abstract] A sending computing device encodes data items as barcodes and simultaneously displays barcode on a display screen. A receiving computing device obtains the barcode captured by a camera module of the receiving computing device. the receiving computing device encodes, as an acknowledgement barcode, an acknowledgement that identifies each barcode that was successfully received and displays the acknowledgement barcode on a second display screen of the receiving computing device. The sending computing device captures the acknowledgement barcode via a second camera module of the sending computing device. Based on the acknowledgement barcode, the sending computing device determines which of the data items were successfully received by the receiving computing device. [C.1:L.56 – C.2:L.20], a sending computing device can send information to a receiving computing device based on optical machine-readable representations of the information. the sending computing device encodes the information as a sequence of Quick Response (QR) codes. The sequence of QR codes can be displayed, to the receiving computing device. When the receiving computing device's camera captures QR codes, an acknowledgement is sent to the sending computing device. The acknowledgement is encoded as an acknowledgement QR code that identifies one or more QR codes that were received from the sending computing device. Based on the acknowledgements, the sending computing device can determine which QR codes were successfully received by the receiving computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chien with Humblet and Didear, in order to display QR Code with encoded data, by a device and receive an acknowledgement encoded in a QR code from the destination device, because it would have enabled the system to ensure data transportation between devices in a certain environment where no wire or wireless communication link available between devices [See, Chien, C.1:L.22-26]. 

Regarding, Claims 8 and 15, the claims limitations are identical and/or equivalent in scope to claim 1, therefore, Claims 8 and 15 are rejected under the same rationale of Claim 1.  As Humblet teaches computing apparatus for determining a shortest path between a starting node to a destination node [abstract], Humblet’s computing apparatus inherently discloses  processors, memories and instruction executed by the processor as claimed in Claims 8 and 15. 

Regarding, Claims 9 and 16, the claims limitations are identical and/or equivalent in scope to claim 2, therefore, Claims 9 and 16 are rejected under the same rationale of Claim 2.

Claims 3-6, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Humblet in view of Didear and Chien, further in view of US 2015/0082410 (Fitzgerald et al.).

Regarding Claim 3, Humblet and Didear do not explicitly teach, however, Chien teaches the computer-implemented method of claim 1, wherein the identifying the plurality of accessible devices in the cluster further comprises: capturing, by the device, a QR code with corresponding information of another device encoded within, wherein the QR code is displayed on the screen of the another device ([C.3:L.36-44] Prior to displaying barcode data, a computing device obtains the barcode data. …obtaining barcode data [i.e., corresponding information] includes encoding non-barcode data into the barcode data. FIG. 2, data 200 is encoded into barcodes 204A-N at sending computing device 100. Data 200 includes data items 202A-N. each barcode can be a QR code. [C.3:L.56 – C.4:L.4] Encoded data is transmitted based on displaying the encoded data in video frames. FIG. 3 depicts example video frames. Referring to FIG. 3, video frames 300A-N include barcodes 204A-N); and acknowledging, by the device, successful receipt of the QR code to the another device by displaying, on the screen of the device, another QR code with corresponding acknowledging information encoded therein ([C.4:L.44-51] Receiving computing device 102 obtains barcodes from video frame 300A. The sequence numbers of barcodes can be extracted and encoded in acknowledgement 400 as an acknowledgement barcode 114. The acknowledgement barcode 114 can be displayed to sending computing device 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chien with Humblet and Didear, in order to display QR Code with encoded data, by a device and receive an acknowledgement encoded in a QR code from the destination device, because it would have enabled the system to ensure data transportation between devices in a certain environment where no wire or wireless communication link available between devices [See, Chien, C.1:L.22-26].
While, Chien teaches encode data in a QR code, however, Humblet and Didear and Chien do not explicitly teach, but Fitzgerald teaches a QR code with corresponding routing information ([¶ 0033], encoding the routing information in a generated network authenticator such as a QR code on the server device and communicating the network authenticator or displaying the QR code on a display of the server device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fitzgerald with Humblet, Didear and Chien, in order to encode routing information in a QR code and display the QR code, because it would have enabled the system to transmit required data in using QR code without need for communication interface or cabling.

Regarding Claim 4, Humblet in view of Didear and Chien do not explicitly teach, however,  Fitzgerald teaches the computer-implemented method of claim 1, wherein the logical routing information comprises devices from which corresponding respective QR codes can be successfully captured, and devices from which corresponding respective acknowledgements have been successfully received ([Fig. 1, ¶ 0023], each device (105, 110) has a display (107, 117) upon which displayed a visual representation of a QR code (109, 119). Device 110 is configured with a scanning capability to optically scan 125 the QR code 109 from device 105 and after extracting data from the QR code, display the QR code 119 as a confirmation [i.e., acknowledgement] that a network connection [i.e., routing information] will be securely set up between the devices (105, 110)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fitzgerald with Humblet, Didear and Chien, in order to confirm  routing path based on displaying a QR code on a device and receive a QR code indicating confirmation from the other device, because it would have enabled the system to transmit data between devices using QR code without need for communication interface or cabling.

Regarding Claim 5, Humblet in view of Didear and Chien do not explicitly teach, however,  Fitzgerald teaches the computer-implemented method of claim 4, wherein the logical routing information further comprises devices accessible via the devices from which corresponding respective QR codes can be successfully captured, and devices accessible via the devices from which corresponding respective acknowledgements have been successfully received ([Fig. 1, ¶ 0023], each device (105, 110) has a display (107, 117) upon which displayed a visual representation of a QR code (109, 119). Device 110 is configured with a scanning capability to optically scan 125 the QR code 109 from device 105 and after extracting data from the QR code, display the QR code 119 as a confirmation [i.e., acknowledgement] that a network connection [i.e., routing information] will be securely set up between the devices (105, 110)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fitzgerald with Humblet, Didear and Chien, in order to confirm  routing path based on displaying a QR code on a device accessible via other devices and receive a QR code indicating confirmation from the other device accessible via the device, because it would have enabled the system to transmit data between devices using QR code without need for communication interface or cabling.

Regarding Claim 6, Humblet teaches the computer-implemented method of claim 1, wherein the transmitting the data… to the destination device in the cluster further comprises: determining, by the device, the shortest routing path to the destination device based on the logical routing information ([C.2:L.39-65] computing shortest paths from a starting node to all destination nodes, the computing apparatus adapted so that each node forms a routing tree having nodes with identities, branches with lengths, The routing tree is the estimated shortest path to all of the nodes and each, node communicates its routing tree to each adjacent node wherein upon receipt of a routing tree by a reference node from an adjacent node, the reference node stores the routing tree and produces a large tree having roots and branches by placing the reference node as the root of the large tree. The final routing tree includes the shortest path, from the reference node to all connected nodes).
However, Humblet, Didear and Chien do not explicitly teach, but Fitzgerald teaches transmitting data encoded in the plurality of QR codes to the destination device comprises: encoding, by the device, the shortest routing path within each QR code of the plurality of QR codes with the data encoded therein; and displaying, by the device, each of the QR codes on its screen ([¶ 0031], One of the devices utilized in the transfer is designated to be a server in a network configuration between the source and target devices, and the other device(s) is/are designated as client(s). [¶ 0033] encoding the routing information in a generated network authenticator such as a QR code on the server device and communicating the network authenticator or displaying the QR code on a display of the server device. The displayed QR code can be scanned with a QR code reader on a client device, such as through the camera of the client device with appropriate servicing and driver software. …the source device displays the QR code that is in turn scanned by a camera and software in the target device to receive the network routing information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fitzgerald with Humblet, Didear and Chien, in order to encode routing information in a QR code and display the QR code, because it would have enabled the system to transmit data in using QR code without need for communication interface or cabling.

Regarding, Claims 10-13 and 17-19, the claims limitations are identical and/or equivalent in scope to claims 3-6, respectively, therefore, Claims 10-13 and 17-19 are rejected under the same rationale of Claim 3-6.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Humblet in view of Didear and Chien, further in view of KR101762696 (Bongsoo et al.).

Regarding Claim 7, Humblet, Didear and Chien do not explicitly teach, however, Bongsoo teaches the computer-implemented method of claim 1, further comprising: receiving, by the device, an acknowledgement of successful receipt of the data from the destination device via a shortest path identified by the destination device ([Fig. 6, Page 6], Since the bidirectional distance vector is formed along the shortest path through the transmission and reception of RREQ (i.e., request) and RREP (i.e., Reply) between the source and the destination, data and acknowledgment (ACK) packets can be transmitted on this path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bongsoo with Humblet, Didear and Chien, in order to send acknowledgement using same shortest path as data received, because it would have enabled the system to transmit data in an optimal paths to minimize routing time and cost.

Regarding, Claims 14 and 20, the claims limitations are identical and/or equivalent in scope to claim 7, therefore, Claims 14 and 20 are rejected under the same rationale of Claim 7.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448